Title: To James Madison from Thomas Appleton, 26 November 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 26th. November 1807.

On the 14th. instant, I receiv’d a letter from the person acting as Vice Consul for the U: S. in Naples in the absence of Mr. Degen, Stating that the Algerine corsairs had been Sent out against our merchant vessels; and I now inclose you a copy thereof.
This intelligence I immediately made known by transcribing the letter & forwarding it to Trieste, Genova, Marseilles, Bordeaux & Paris.  As I had not receiv’d from any quarter the least previous intimation of Such intentions on the part of the Dey, nor had the Smallest reason to Apprehend this Sudden rupture, I confess it has led me to imagine that it has arisen either from Some partial displeasure of the regency; or what was more probable, that the american vessel Captur’d & Since arriv’d at Naples might have been unprovided with a mediterrannen pass.  However it may be; altho’ I have Suspended my judgment as to the truth of a war being formally declar’d, it has in no wise diminish’d those precautions which even a Confirmation of this intelligence would have made requisite.  Not an american vessel has Sail’d from the port since this intelligence has reach’d me, and which therefore compels me to forward the present letter by the way of Bordeaux.  In my respects of the 10. instt. I mention’d that nothing until then had been decided on, with respect to the american property under Sequestration; for they have consider’d the ports of India as forming a part of the british possessions, and of course, the merchandize of those places as compris’d in the law of the 21st: November.  This unpleasant business has finally been clos’d by the Commerce of Leghorn paying the Sum of 2,100,000 Livres, a portion of which will be levied by the committee, on the american property; as yet, we are not inform’d the pro rato that will be observ’d.
Yesterday the Queen of Etruria receiv’d orders from the Emperor Napoleone to withdraw with her Son, from this Kingdom within five days, and to proceed with all convenient dispatch to Portugal.  I shall not trouble you with the various conjectures who will Succeed to the throne; tho’ the most general opinion Seems to be, that it will fall to Luciano Bonaparte; who has hitherto resided in a private character at Rome.  You will readily conceive, Sir, the confusion that must ensue in the first moments from the sudden abolition of a numerous nobility, the annihilation of an immense number of convents which withstood even the philosophy of Leopold, and the introduction of the Napoleon code of laws, instead of a System of jurisprudence which the most wicked tyrant could not have render’d more insupportable.  It is Said, and I Confess, I give much credit to the report, that His Holiness the Pope receiv’d orders at the Same time, to Suspend his temporal functions.  In the course of a few days the Emperor Napoleone is expected at Florence, as we have receiv’d the intelligence of his arrival at Venice, without Knowing even that he had left Paris.  I have the honor to be with the highest respect Your Most Obt. Serv:

Th: Appleton

